Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-6, 9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites “at least one bladder” in line 1 and “an axis” in line 2 and Claim 3 recites “at least one bladder” in line 1.  It is unclear whether these instances put forth a new bladder and a new axis to that previously discussed in claim 1.  Examiner will assume that it does not but requests clarification.  Claims 4 and 5 recite “a plurality of bladders” in line 1 or each claim.  Is this plurality in addition to the previously claimed bladder in claim 1 or is it inclusive.  Examiner requests clarification.  Additionally, in claim 5, line 3, the phrase “a common tubes” is not clear in context and needs correction.  Claim 6 recites “by least one roller” in line 2.  This is not clear in context.  Also, claim 6 recites that the force of the roller bearing increases flow impedance by 10 to 100-fold.  This is not clear in context because Examiner is not aware of what is meant by flow impedance, how it is measured, and what relationship it has with a compressing roller.  Claim 9 recites “an axis” in line 2.  However, an axis was previously recited in claim 1.  Claim 14 recites “the lower part” and “the upper part” but these element have not been previously recited and lack antecedent basis; moreover, it is difficult to ascertain as to which element (the clamp or support) these parts pertain.  Examiner requests clarification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “support” in claims 11 and 14-15, “downholder” in claims 12 and 15, “adjuster” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 6,962,488).
Claim 1:  Davis discloses a peristaltic pump (Figs. 1-3), comprising a flexible membrane (20) forming at least one bladder (26) against a support (22), wherein each bladder is provided with one input orifice (one of 28/30) which admits a fluid to the bladder and one outlet orifice (other of 28/30) which releases the fluid from the bladder; and at least one roller bearing (16) is configured to rotate about an axis (25) and to apply a compressive force against the at least one bladder (Fig. 3).  
Claim 2:  Davis further discloses that the at least one bladder is located at least in part in the path of the roller bearing rotating about an axis (see Figs. 1, 3.  
Claim 3:  Davis further discloses that the at least one bladder is formed as open channel against a support (Fig. 3, note open channel geometry of 26) and a protruding apex (Fig. 3, note domed apex of 20, above 26, that protrudes from the flat plane of 20) from the plane of the flexible membrane.
Claim 7:  Davis further discloses that the bladder (2) has an internal lumen with an aspect ratio of height to width of .1 to 1 (Fig. 3, note 26 having a height around half the distance of its width.  
Claim 9:  Davis further discloses that the least one roller bearing is configured to rotate about an axis (25) perpendicular to the at least one bladder and/or the support (Fig. 3). 
Claim 10:  Davis further discloses that the roller bearings are formed as a cone and the axis (note central shaft of 16) of the roller bearings is provided with the same form or angle (central angle of 16 is tilted at the same angle as the shaft upon which 16 rotates) as the roller bearings (16).  
Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 6,296,460).
Claim 1:  Smith discloses a peristaltic pump (see Figs. 1-2, 5), comprising a flexible membrane (90) forming at least one bladder (note bladders of 89/90/93/94) against a support (12), wherein each bladder is provided with one input orifice (Fig. 4, note one of orifices in pairs 72/73, 80/81, 84/85, 76/77) which admits a fluid to the bladder and one outlet orifice (Fig. 4, note other of orifices in pairs 72/73, 80/81, 84/85, 76/77) which releases the fluid from the bladder; and at least one roller bearing (131/138) is configured to rotate about an axis (note axis centrally located along 14) and to apply a compressive force against the at least one bladder (see Fig. 2).
Claim 4:  Smith further discloses that a plurality of bladders is provided (note cavities within 89/90/93/94) and wherein the bladders are provided with a fluidic pathway (note manifold 11) between the outlet orifice of a first bladder and the input orifice of a second bladder (see Figs. 2-3).
Claim 5:  Smith further discloses that a plurality of bladders is provided (note cavities within 89/90/93/94) and wherein the bladders are provided with a common 
Claim 6:  Smith further discloses that the bladders are configured that the compressive force applied by least one roller bearing (131/138) against the bladder (note bladders of 89/90/93/94) increases the flow impedance of the bladder at the position of the roller bearing by 10 to 100-fold (see Fig. 11, Examiner noting that as flow impedence is directly correlated with the degree of opening of the bladder, when the bladder transitions from open to completely closed, the flow impedence will pass through 10 to 100-fold increases, e.g., when the bladder is 1/10th as open, its impedence will have a 10 fold increase).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 6,962,488) in view of Richardson (US 8,747,084)
Claim 8:  Davis discloses the previous limitations.  But does not disclose that the bladder has a shape with an apex angle against which the roller bearing presses, wherein the apex angle is between about 45 and about 110 degrees.  However, Richardson teaches a peristaltic pump using a bladder (Fig. 5, 200) has a shape with an apex angle (note apex angle of 220) against which a roller bearing (400) presses, wherein the apex angle is between about 45 and about 110 degrees (note 90+ degree opening degree of 220).  It would have been obvious before the effective filing date of the invention to include a bladder shape as taught by Richardson in to the apparatus of Davis as it involves mere substitution of one known element for another with an expectation of success.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachhi (US 5,285,657) in view of Davis (US 6,962,488) and in further view of Oda (US20210059268).
Claim 11:  Bachhi discloses a perfusion device for biological tissue (Figs 1-4) comprising a support (note support for organ discussed in col. 7, lines 3-5) and a clamp (644) to fix the biological tissue within a chamber (630), at least one jet (65) configured to penetrate into the biological tissue and a lid (top and side portions of 632 or just the side portion) for the chamber characterized in that device further comprises a peristaltic pump (31/311) according to claim 1 which is in fluid communication with the jet (Figs. 1-4).  
Bachhi is silent about using a tapered jet.  However, it is well known to utilize a tapered jet to route fluid into biological tissue, as shown by Oda (see Fig. 1, note 400).  It would have been obvious before the effective filing date of the invention to include a taper into the nozzle of Bacchi like that in Oda in order to increase flow characteristics at the tip for flow penetration into the associated tissue.
Bachhi is also silent about a particular peristaltic pump in line with that discussed in claim 1.  However, Davis teaches using a peristaltic pump as described in claim 1 (see rejection for claim 1 above).  It would have been obvious before the effective filing date of the invention to substitute the pump of Davis for that in Bacchi as it involves mere substitution of one known element (pump) for another with an expectation of success.
Claim 12:  Bachhi further discloses that the lid (632) comprises a downholder (635 or the top portion of 632) configured to be attached to the clamp (644 via 645).  
Claim 13:  Bachhi further discloses that the lid (15) comprises an adjuster (one of 641 or 643), configured to be attached to the downholder (Fig. 3, via 645).  
Claim 14:  Bachhi further discloses that the support (net/foam discussed in col. 7, lines 3-5) and the clamp (13) are configured to be mechanically combined (note overlapping contact positions of the net/foam and clamp at edge of lid around 635 which will occur when the lid and clamp are mechanically secured into place) and wherein the lower part (bottom portion of net/foam discussed in col. 7, lines 3-5) is configured to support the tissue and the upper part (Examiner notes upper portion of net/foam above the organ will have some weight pushing down upon the lower part) is configured to press the tissue against the lower part.
Claim 15: The perfusion device according to claim 11, characterized in that the downholder (note portion of 632 near 634) comprises at least one tube (note tube at 634) extending from the lid into the chamber to the support.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.